Citation Nr: 0637126	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from February 1, 1999, to 
March 23, 1999.

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
from May 1, 1999, to January 23, 2001.

3.  Entitlement to a rating in excess of 50 percent for PTSD, 
from January 24, 2001, forward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  On May 21, 2003, while the Board was in 
the process of developing additional evidence in this case, 
the United States Court of Appeals for the Federal Circuit, 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 
19.9(a)(2) (which authorized the Board to conduct its own 
evidentiary development) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of that 
right to initial consideration of the evidence by the RO.

Under the circumstances, and given that the appellant had not 
waived his right to have the additional evidence considered 
initially by the RO, the Board remanded the case, in October 
2003, for adjudication by the RO in order to comply with the 
holding in DAV.  The case has now been returned to the Board 
for appellate review.

In April 2000, the veteran testified before a Hearing Officer 
at the Detroit VARO.  A transcript of this hearing is of 
record.  

In his February 2000 substantive appeal, the veteran 
requested a BVA Travel Board hearing.  He withdrew this 
request in a statement submitted in February 2001.

In an April 2002 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
See generally Roberson v. Principi, 251 F.3d 1378 (2001); 
VAOPGCPREC 12-01.  This issue is referred to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include records in the 
custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  March 2003 hearing testimony and an April 
2005 written statement both indicate that the veteran is 
receiving benefits related to his PTSD from the Social 
Security Administration (SSA).  There is no indication that 
VA has attempted to obtain the veteran's SSA disability 
records.  Because the SSA records could be relevant to 
adjudication of the issue of entitlement to an increased 
rating for PTSD, appropriate action is necessary to obtain 
any such records before the Board may properly proceed with 
appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992). 

The RO should take this opportunity on remand to also ensure 
that the specific notice requirements, as recently clarified 
by the United States Court of Appeals for Veterans Claims 
(Court), have been satisfied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain any outstanding 
SSA records pertaining to any disability 
adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s).  
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.

3.  After the above has been completed, 
and after any other development deemed 
appropriate, the RO must readjudicate the 
issue on appeal, taking into consideration 
all evidence added to the file since the 
most recent VA adjudication.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



